—In an action, inter alia, to recover damages for personal injuries, the defendant Arthur Smyles appeals from an order of the Supreme Court, Suffolk County (Jones, J.), entered February 26, 1997, which denied his motion for summary judgment dismissing the complaint and all cross-claims insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The motion for summary judgment was properly denied since the record shows the existence of factual questions as to whether or not the homeowner was negligent in supervising the party that took place at his home (see, D’Amico v Christie, 71 NY2d 76, 85; Lane v Barker, 241 AD2d 739; Comeau v Lucas, 90 AD2d 674). The appellant’s remaining contention, that there is no liability under General Obligations Law § 11-100, is academic as there is no claim of liability thereunder. Thompson, J. P., Sullivan, Florio and McGinity, JJ., concur.